Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner was found guilty of unauthorized organizational activity. On administrative appeal, that determination was affirmed with a modified penalty. Petitioner then commenced this CPLR article 78 proceeding challenging the determination of guilt. The Attorney General has advised that, during the pendency of this proceeding, the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the surcharge imposed has been refunded to petitioner. Given that petitioner has been afforded all of the relief to which he is entitled, the matter is now dismissed as moot (see Matter of Lewis v Goord, 37 AD3d 917, 917 [2007]).
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.